EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Kien Le on 10/25/2021. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 07/21/2021 and subsequent examiner's amendment agreed on 10/25/2021.
3.	Claims 2 and 3 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Kaita et al. (US 20100026282 A1; US 20100007340 A1) and Sogge et al. (US 20050127902 A1) are the closest prior art disclosed.
However, regarding claim 2, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the first signal has a pair of signals having different polarities with respect to a reference voltage, the second signal has a pair of signals having different polarities with respect to the reference voltage, the signal amplifier comprises a first differential amplifier that receives a signal having a first polarity out of the first signal and a signal having the first polarity out of the second signal as differential input signals and performs amplification at a predetermined amplification factor based on the reference voltage; and a second differential amplifier that receives a signal having a 
Regarding claim 3, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the first signal has a pair of signals having different polarities with respect to a reference voltage, the second signal has a pair of signals having different polarities with respect to the reference voltage, the signal amplifier comprises a differential amplifier that includes: a first input terminal to which a signal having a second polarity out of the first signal and a signal having a first polarity out of the second signal are input in parallel; and a second input terminal to which a signal having the first polarity out of the first signal and a signal having the second polarity out of the second signal are input in parallel, and performs amplification at a predetermined amplification factor based on the reference voltage,  the pulse signal generation unit generates the pulse signal based on a comparison result between an output signal of the differential amplifier and the reference voltage, and the second magnetic sensor arranged at the rotation center of the rotor is configured to detect a component generated by an external magnetic field, without the second magnetic sensor being affected by a magnetic field accompanying a rotation of the motor”.


New Set of Amended claims (Examiner Amendment)
6.	The Claims have been amended as follow:
1. (Cancelled) 

2. (Currently Amended) A motor, comprising:
a first magnetic sensor that detects a rotational position of a rotor;
a second magnetic sensor arranged at a rotation center of the rotor;
a signal amplifier that amplifies a difference between a first signal, which is a signal output from the first magnetic sensor, and a second signal which is a signal output from the second magnetic sensor; and
a pulse signal generation unit that converts an output signal of the signal amplifier into a pulse signal,

the first signal has a pair of signals having different polarities with respect to a reference voltage,
the second signal has a pair of signals having different polarities with respect to the reference voltage,
the signal amplifier comprises:
a first differential amplifier that receives a signal having a first polarity out of 
a second differential amplifier that receives a signal having a second polarity out of the first signal and a signal having the second polarity out of the second signal as differential input signals and performs amplification at a predetermined amplification factor based on the reference voltage, [[and]]
the pulse signal generation unit generates the pulse signal based on a comparison result of an output signal of the first differential amplifier and an output signal of the second differential amplifier, and
the second magnetic sensor arranged at the rotation center of the rotor is configured to detect a component generated by an external magnetic field, without the second magnetic sensor being affected by a magnetic field accompanying a rotation of the motor.

3. (Currently Amended) A motor, comprising:
a first magnetic sensor that detects a rotational position of a rotor;
a second magnetic sensor arranged at a rotation center of the rotor;
a signal amplifier that amplifies a difference between a first signal, which is a signal output from the first magnetic sensor, and a second signal which is a signal output from the second magnetic sensor; and
a pulse signal generation unit that converts an output signal of the signal amplifier into a pulse signal,


the second signal has a pair of signals having different polarities with respect to the reference voltage,
the signal amplifier comprises a differential amplifier that includes: a first input terminal to which a signal having a second polarity out of the first signal and a signal having a first polarity out of the second signal are input in parallel; and a second input terminal to which a signal having the first polarity out of the first signal and a signal having the second polarity out of the second signal are input in parallel, and performs amplification at a predetermined amplification factor based on the reference voltage, [[and]]
the pulse signal generation unit generates the pulse signal based on a comparison result between an output signal of the differential amplifier and the reference voltage, and
the second magnetic sensor arranged at the rotation center of the rotor is configured to detect a component generated by an external magnetic field, without the second magnetic sensor being affected by a magnetic field accompanying a rotation of the motor.

4. (Cancelled) 

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837